DETAILED ACTION	

Response to Arguments
	Applicant’s arguments, see the claim amendments filed 8/19/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimotsusa, US 9,166,090, in view of Lee et al., US 10,347,672.
Regarding claim 1, Shimotsusa (figure 1) teaches an imaging apparatus comprising:
a semiconductor substrate 101 on which is formed a photoelectric conversion section 301 configured to generate an image signal corresponding to emitted light;
a wiring section 302 configured to have an insulation layer 104/105/124/125/126/127 and a wiring layer 109/110/130/131/132, wherein the insulation layer 104/105/124/125/126/127 stacked on top of the wiring layer 109/110/130/131/132, the wiring layer 109/110/130/131/132 transmitting the image signal; and
a signal transmission section 313 configured to be formed in a recessed section 100, wherein the recessed section 100 is formed in the semiconductor substrate 101 and the insulation layer 104/105/124/125/126/127, wherein the semiconductor substrate 101 and the insulation layer 104/105/124/125/126/127 partially surround the signal transmission section 313, wherein the signal transmission section 313 is above the wiring layer 130/131/132 and wherein the signal transmission section 313 transmits the image signal transmitted by the wiring layer 109/110/130/131/132 through an opening 100 formed a the light-receiving surface of the semiconductor substrate 101 toward the recessed section 100. The portion of the imaging apparatus that transmits signal, the light transmission section 313, is surrounded on both sides by the semiconductor substrate 101 and the insulation layer 104/105/124/125/126/127 (see marked up figure 1 below). The signal transmission section 313 is above part 130/131/132 of the wiring layer 109/110/130/131/132. The claims use comprising language and don’t explicitly require the signal transmission section to be above the entirety of the wiring layer. Therefore, the claim limitation is taught by Shimotsusa.

    PNG
    media_image1.png
    466
    646
    media_image1.png
    Greyscale

Shimotsusa fails to teach the signal transmission section 313 is entirely above the wiring layer 130/131/132.
Lee teaches the signal transmission section 260 is entirely above the wiring layer 220.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the signal transmission section of Lee place of the signal transmission section in the invention of Shimotsusa  because Lee teaches a known alternative signal transmission section. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 2, Shimotsusa teaches an incident light transmission section 313 configured to be arranged above to the light-receiving surface of the semiconductor substrate (surface with 118) and to transmit the emitted light to the photoelectric conversion section 301, wherein the signal transmission section 313 transmits the image signal through the opening 100 formed after fabrication of the incident light transmission section 302.
As to claim 3, Shimotsusa teaches the signal transmission section 313 is configured with a pad 313.
Concerning claim 8, Shimotsusa teaches a method of manufacturing an imaging apparatus, the method comprising the steps of: forming a signal transmission section 313 partially in a recessed section 100, the recessed section 100 being formed in a semiconductor substrate 101 and an insulation layer 104/105 such that the semiconductor substrate 101 and the insulation layer 104/105 partially surround the signal transmission section 313, forming on a semiconductor substrate 101 a photoelectric conversion section 301 for generating an image signal corresponding to light emitted to the light-receiving surface (surface with 118 thereon), the signal transmission section 313 being configured to transmit the image signal;
forming a wiring section 302 with a wiring layer 109/110, wherein the wiring layer 130/131/132 is below the signal transmission section 313, the wiring layer 109/110 being configured to transmit the image signal generated by the photoelectric conversion section 301 to the signal transmission section 313; and
forming an opening 100 from the light-receiving surface (surface with 118 thereon) of the semiconductor substrate 101 toward the recessed section, the opening 100 being configured to permit signal transmission from the signal transmission section 313 (through pad 313).
The portion of the imaging apparatus that transmits signal, the light transmission section 313, is surrounded on both sides by the semiconductor substrate 101 and the insulation layer 104/105 (see marked up figure 1 above).
The signal transmission section 313 is above part 130/131/132 of the wiring layer 109/110/130/131/132. The claims use comprising language and don’t explicitly require the signal transmission section to be above the entirety of the wiring layer. Therefore, the claim limitation is taught by Shimotsusa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/
Primary Examiner, Art Unit 2891
9/7/2022